10

11

12

13

14

15 |

16

17

18

19

99

21
22
23

24

Rhee IGGNGGTITR BMMUMNnt 38 FLEE GIDC Page of °

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AURORA FINANCIAL GROUP, INC,
Case No. 20-CV-00297-JLR

Plaintiffs,
STIPULATION AND PROPOSED. KC

 

¥. ORDER OF DISMISSAL AS TO
MARY K. TOLLEFSON; MORTGAGE CERTAIN CLAIMS
ELECTRONIC REGISTRATION
SYSTEMS, INC., OCCUPANTS OF THE Noting Date: September 30, 2020
PREMISES, ne ene

Defendants,

 

MARY K. TOLLEFSON;
Counter-Plaintiff,
v.
AURORA FINANCIAL GROUP, INC.
Counter-Defendant,

FREEDOM MORTGAGE CORP.;
MCCARTHY & HOLTHUS;

Third-Party Defendants.

 

 

 

 

STIPULATION
Plaintiff Aurora Financial Group, Inc. (“Plaintiff”); Freedom Mortgage Corp.
(“Freedom”); McCarthy & Holthus (“McCarthy”); and Mary K. Tollefson (“Tollefson”)

(collectively, the “Parties”) agree and stipulate as follows:

STIPULATION AND ORDER OF DISMISSAL OF Wright, Finlay, & Zak, LLP
| CERTAIN CLAIMS-— PAGE 1 612 5. Lucile St, Suite 300
CASE NO. 20-CV-00297-JLE. Seattle, WA 98108

PH: (206) 946-81 09/FAX: (949) 608-9142

 

 
10

Ii

120

13

14

15

16

17

18

19

20

21

22

23

24

7. An award of fees or costs will be not awarded to any party.
WRIGHT FINLAY & ZAK, LLP ARTHUR E. ORTIZ, ATTORNEY
| 4s/Synova ML, Edwards (sfArthur E. Ortiz
Synova M. L. Edwards, WSBA No. 43063 Arthur E. Ortiz, WSBA No. 26676
Attorney for Plaintiff and Third Party Attorney for Defendant Tollefson
Defendant Freedom
MCCARTHY & HOLTHUS

 

 

Esse 220-6-00257-01R Document 38 Filed S300 Page? of 8 °

1, Plaintiff filed an action asserting claims for judicial foreclosure of real property,
reformation of deed of trust, and declaratory relief on January 31, 2020 against Tollefson with
the King County Superior Court under case no. 20-2-02865-7 SEA.

2. On February 24, 2020, Defendant Tollefson removed this action to this Court,
and filed a Third Party Complaint and Counterclaims against Plaintiff, Freedom and McCarthy.
Dkt. # 2.

3, Third party defendants Freedom Mortgage Corporation and McCarthy & Holthus
have both appeared in this action as third party defendants in relation to Tollefson’s crossclaims.

4, No other defendants appeared in response to Plaintiffs judicial foreclosure |

claims,

5, The deed of trust that was the basis of Plaintiffs judicial foreclosure has now |

been paid in full, curing the default alleged.
6. The Parties agree to the dismissal of Plaintiff's judicial foreclosure claim, with

prejudice, in its entirety, against all Parties,

 

(sf Warren Lance
Warren Lance, WSBA No. 51586
Attorney for Third Party Defendant McCarthy

if
it
it
STIPULATION AND ORDER OF DISMISSAL OF Wright, Finlay, & Zak, LLP
CERTAIN CLAIMS- PAGE 2 612 8, Lucile St., Suite 300
CASE NO. 20-CV-00297-ILR Seattle, WA 98108

PH; (206) 946-8 109/FAX: (949) 608-9142

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Ese F20-0v-00207-JLR Document a Filed 0915/20" Page 3 of $ ©

ORDER OF DISMISSAL
Based upon the above stipulation by and between the Parties, and the court having
reviewed the files and records herein, it is now, therefore:
ORDERED ADJUDGED AND DECREED that the aforementioned stipulated terms are
declared and ordered as if repeated word for word herein; it is further
ORDERED ADJUDGED AND DECREED that Plaintiff's claims for judicial foreclosure
of real property, reformation of deed of trust, and declaratory relief are dismissed with prejudice

and without fees and costs to any party.

 

DONE this Co dayof Of aloes , 2020.
Co -Hon.. Tan sl. Robart”
Presented by:
WRIGHT FINLAY & ZAK, LLP
/s/ Synova ML. Edwards

Synova M. L. Edwards, WSBA No. 43063
Attorney for Plaintiff and Third Party Defendant Freedom

Notice of presentation waived:
ARTHUR E. ORTIZ, ATTORNEY

/s/Arthur F Ortiz
Arthur E. Ortiz, WSBA No, 26676
Attorney for Defendant Tollefson

MCCARTHY & HOLTHUS
/s/ Warren Lance

Warren Lance, WSBA No. 51586
Attorney for Third Party Defendant McCarthy

STIPULATION AND ORDER OF DISMISSAL OF Wright, Finlay, & Zak, LLP
CERTAIN CLAIMS-- PAGE 3 612 8. Lucile St., Suite 300
CASE NO, 20-CV-00297-JLR Seattle, WA 98108

PH; (206) 946-8109/FAX; (949) 608-9142

 

 
